Sims, J.,
after making the foregoing statement, delivered the following opinion of the court:
The questions presented for our consideration by the assignments of error, will, so far as needful for the decision of the cause, be passed upon in their order as stated below.
1. Was the possession of the fifty and 121-acre tracts of land in the bill mentioned by the appellee, J. G. Hiden, and by his predecessors in title, beginning with James F. Robertson on May 28, 1884, originally taken and subsequently held in privity with the title of the mother of appellants or in privity with the title of appellants ?
This question must be answered in the negative.
[1, 2] As said in Virginia Coal & Iron Co. v. Hylton, 115 Va. 418, 79 S. E. 337, Am. Cas. 1915a, 747: “In consid-. ering the question whether or not Hylton’s entry and possession was adversary and hostile, the familiar principle must be borne in mind that when one enters upon land, he is presumed to enter under the title which his deed purports on its face to convey, both as to boundaries. or extent of the land and the nature of his title. * * *”
The bill in the cause before us, however, expressly alleges, in substance, that Robertson entered upon the land in ques*137tion under the claim of title which his deed purported on its face to convey to him, namely, the fee simple ownership of the land; and that Hiden and his predecessors in title, including Robertson, have from the entry of Robertson held uninterrupted possession of said property “claiming to own the same in fee simple under * * deeds back to and including” the deed to Robertson.
The possession of Hiden and his predecessors in title, beginning with the entry of Robertson on May 28, 1884, was, therefore, originally taken and held, not in privity with the title of the mother of appellants, or of appellants, but such entry and posession was hostile and adverse to the title of appellants’ mother from, May 28,1884, until the death of the mother, and certainly thereafter (if not from the death of the father, or from their attaining the age of twenty-one years) it was hostile and adverse to the title and claims of appellants.
[3] After the death of -their father, during the residue of the life of their mother, the latter and appellants were, under the deed of July 11, 1871, filed as Exhibit 1 with the bill, joint owners of an estate for the life of the mother in the property embraced in such deed or derived from such property. ~ •
[4] As said in Sedge & Wait on Trial of Title to Land, sec. 287: “When the grantee has obtained a conveyance of the whole estate from one of the co-tenants, entry made under such a title is a disseizin of the other co-tenants. This doctrine is just and reasonable, for the grantee does not intend to enter or hold as a co-tenant- His entry is adverse * * *. This is especially so if the conveyance is a deed of warranty. * * * The same principle applies to joint tenants.”
[5] It is true that in the case before us the appellants were infants when the adverse entry by Robertson was made *138under the deed from the mother of appellants. It is necessary for us, however, to stop to consider the subject of whether the statute of limitations began then to run against appellants, notwithstanding their infancy, or during the lifetime of the mother after appellants became of age, because the same principle which is embodied in the quotation just made unquestionably applies to the possession of a grantee of a life tenant held after the death of the latter, and if the statute did not begin to run until the death of the mother, appellants were at her death both over twenty-one years of age and from that time to the institution of this suit was longer than the period required to obtain title by adversary possession. In such case, upon the death of the mother, the co-owner aforesaid.for her life, such possession was adverse to the appellants, who were entitled in fee in remainder. As said in 2 Am. & Eng. Ency. L. & Practice, sec. (2), p. 485: “After the termination of the life estate the possession of * * a grantee of the life-tenant, holding under a deed conveying a fee simple, is deemed adverse to the remainderman or reversioner. * * *” Authorities to the same effect might be indefinitely multiplied.
[6] The appellants were both of age, as aforesaid, and. otherwise sui juris, when their mother died on March 24, 1902. From that time until this suit was instituted in February, 1919, was nearly seventeen years, a period longer than the statutory period of limitation, which is applicable in bar of appellants’ equitable rights, equally as if they were legal rights to the land. Equity in such cases applies the same period of limitation as would be applied if the case were at law. As said in 3 Story’s Eq. Jur. (14th ed.), sec. 1972 i “In a great variety of * * * cases, courts of equity act upon the analogy of the limitations at law. Thus, for example, if a legal title would in ejectment be barred by twenty years’ adverse possession, courts of equity will act upon the like limitation and apply it to all cases of relief sought upon *139equitable titles on claims touching real estate.” See also McClanahan’s Adm’r v. N. & W. Ry. Co., 122 Va. 705, 96 S. E. 453; Redford v. Clark, 100 Va. 115, 40 S. E. 630.
[7] 2. The well-settled rule is urged by appellants upon our attention, that when an entry, which is the origin of the possession, is made in privity with the title of the rightful owner, the possession does not become hostile and adverse unless and until there is a clear, distinct and positive disavowal of the latter’s title, and such disavowal is actually or constructively brought home to the notice of the latter; and a great number of authorities are cited which enunciate this familiar doctrine. But, in view of the fact that the entry involved in the cause before us was not in privity, but hostile and adverse to the title of the true owners, as aforesaid, such doctrine and authorities have no application to the case.
[8, 9] 3. There is another well-known doctrine which is urged upon our consideration by appellants, namely: that a purchaser of trust property or property charged with a trust, with actual or constructive notice of the trust, will be held to be a constructive trustee and be constrained to execute or submit to the execution of the trust. 3 Story’s Eq. Jur. (14th ed.), sec. 1665-6; 2 Minor’s Inst. (4th ed.) p. 233, and authorities cited; 1 Minor on Real Prop., sec. 488-9, and authorities cited; Duncan v. Jaudon, 15 Wall. 165, 21 L. Ed. 142; Newcomb v. Brooks, 15 W. Va. 32; Tompkins v. Powell, 6 Leigh (33 Va.) 580; Heth v. R., F. & P. R. R. Co., 4 Gratt. (45 Va.) 482, 50 Am. Dec. 88. This doctrine, however, has no application against one who has had merely constructive notice of the true owner’s title, and who has, as against such true owners, acquired title by adverse possession. Until the adverse possession covers the statutory period, it is quite true that the doctrine just mentioned is applicable. But when the period of adverse possession has expired, the doctrine is no longer applicable. The authorities last cited are *140to be read with this elementary principle in mind and they are in entire accord therewith.
As said in 2 C. J., sec. 478, pp. 226-7: “While it was at one time thought that trust estates were not within the operation of the statute” (of limitations), “ever since a decision by Lord Hardwicke to the contrary” (Lewellen v. Mackworth, 2 Eq. Cas. Abr. 579, par. 8, 22, Reprint 488, 15. Viner Abr. 125 note), “it has uniformly been held that an adverse posession which is sufficient to bar the legal estate of the trustee, also bars the equitable estate of the cestui que trust.”
[10] There is a line of decisions which hold that in the case of a purchase by one directly from a trustee or other fiduciary, where the trustee conveys in breach of his trust and the purchaser has actual knowledge of this, the latter, because of his active participation in the breach of trust, will be dealt with as if he were the actual trustee and will be treated as having acquired possession of the property in privity of estate with the cestui que trust, so that the doctrine above mentioned which requires the disavowal of the true owners’ title and the notice of the disavowal to be brought home to the cestui que trust, above referred to, is applicable.' 2 Perry on Trusts (6th ed.) Am. note (a) to sec. 860. But all the authorities are practically in accord in the holding that even in the case of a purchase directly from a trustee or other fiduciary, where the purchaser’s notice of the trust is constructive only (as when derived merely from a deed or deeds in his chain of title being of record — as is true of the 'cause before us), the statute of limitations begins to run at once in favor of such a purchaser and against the cestui que trust upon the entry of the purchaser into possession under the hostile claim of title. Idem, Am. note (a); Redford v. Clarke, 100 Va. 115, 40 S. E. 630. A fortiori is this true where the purchase is not from a trustee or other fiduciary, but from a beneficial owner, as *141in the case before us, albeit from one owning a less estate than that which the deed from such owner purports to convey.
[11] 4. In the case before us, indeed, the trust in question had ceased and determined prior to the deed of the life tenant to Robertson. The trust, as an express trust, ended upon the death of James Cochran, the trustee. As appears from the conveyance from Benjamin Crawford, to James Cochran, trustee, of date July 11, 1871, which created the trust, the object and purpose of the trust was “that a sure and permanent home and support may be provided for his” (James Cochran’s) “wife and children beyond the contingency of his personal success or failure in business.” Upon James Cochran’s death that contingency no longer existed and the object and purpose of the trust had been fully accomplished. The trust thereupon ceased, and, under well settled principles, the estate of the trustee ceased to exist and his title became extinct. Angle v. Marshall, 55 W. Va. 671, 680, 47 S. E. 882; Doe, Lessee of Poor, v. Considine, 6 Wall, 458, 18 L. Ed. 869, 873; Young v. Bradley, 101 U. S. 782, 25 L. Ed. 1044.
So that the case before us is not, in truth, complicated with the consideration of when the statute of limitations will commence to run in favor of a purchaser of property, embraced in an existing express trust. The case before us is that of a conveyance of property by the owner of an estate therein, although of an estate which is less than that purported to be conveyed by the deed. Hence, there is no occasion for us here to deal with the authorities (many of which have been cited in argument, but which need not be here mentioned), which enunciate the rule that the statute of limitations will not run in favor of an express trustee against the cestui que trust so long as the trust relationship continues to exist, but will, in general, run in favor of an *142implied trustee against the cestui que trust, with certain exceptions to which some allusion has been made above.
[12,13] 5. In the case before us, under the well-settled rules on the subject, not even good faith on the part of the purchaser, in obtaining and in claiming title under his deed, is essential to his acquisition of title by adverse possession to the extent of his pedis possessio. And where the purchaser relies on constructive possession, arising from the color of title given by his deed, if his claim of title thereunder is bona fide, and the other requisites therefor exist, his title will ripen by adverse possession, however bad the title may in fact be. Moreover it is well settled, in Virginia at least, that mere constructive notice to a purchaser that his title is bad, will not of itself impeach the good faith of his claim of title. The same is often true, indeed, where the notice that the title is bad is actual notice, but the case before us does not require any further consideration of that subject. The bill does not allege any actual, but only constructive notice to the purchaser of the title and claims of the true owners. Hence, we must infer from the allegations of the bill that the claim of title of the purchaser, Hiden and his predecessors in title, under the deeds in their chain of title, was bona fide. It is, therefore, unnecessary for us to consider whether the possession involved in the cause was pedis possessio or constructive, or partly of the one or of the other character of possession. And, as we must conclude, in any view of the subject, the statute of limitations began to run against applicants upon the death of their mother, as aforesaid, and at the time this suit was instituted operated as a complete bar to all of the rights of the appellants asserted in the bill.
But one other question remains for our decision, and that is this:
[14] 6. Is the appellee, Hilden, estopped from relying on his title by adverse possession, by the letter of July 23, 1918, exhibit No. 4 with the bill, or by the notice of motion to substitute a trustee set out in section X of the bill?
*143This question must be answered in the negative.
It does not appear from' the bill, or exhibits therewith, that appellants were in any way prejudiced or injuriously affected in their rights by such letter or notice. Therefore, the doctrine of estoppel has no application to the case. Bradshaw v. Booth, 129 Va. 19, 105 S. E. 555.
The adverse possession of Hiden had existed for the statutory period of fifteen years after the death of Mrs. Cochran in March, 1902, and his title by adverse possession was perfected before the letter in question was written, or the notice in question was given. He was the owner of the property in fee, under the title by adverse possession, when the letter was written and the notice was given. Whether the letter was written and the notice was given on the part of Hiden under - a misapprehension of fact, or of his legal rights, is immaterial. It could not of itself operate to divest him of his title to the land. Even if such action amounted to an admission by Hiden that the title-to the land was not in himself at that time, and that the rights of appellants asserted in the bill were still in existence, that would not of itself have been sufficient to defeat Hiden’s title.
[15] As said in 2 C. J., sec. 560, pp. 256-7: “Where title has become perfect by adverse possession for the statutory period, it is not lost by an admission by the holder that the possession was not adverse, although the admission is in writing; * * * or by an admission of defects or infirmities in the title under which the holder held adversely; or by a subsequent recognition of a previous title which, originally rightful, has lost that character by a delay to enforce it; * * or by negotiations for the purpose of quieting title.” See also, the authorities cited in this learned work to support this text.
The decree under review will be affirmed.

Affirmed.